The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (2016/0163559) in view of Banghart et al. (9,087,860), Yi et al. (2016/0343799) and Lou et al. (5,872,045) and supported by Winkler et al. (2009/0189507) and Doll (5,330,611).
Regarding claim 1, Ryan teaches in figures 1A-1H and 2A-2C and related text a method comprising: 
	forming a fin 106 on a substrate 102, wherein a top surface of the fin 106 is a first height above the substrate; 
forming an isolation region 110 on opposing sidewalls of the fin, wherein the isolation region comprises a dielectric material (silicon oxide), wherein a top surface of the isolation region is at least the first height above the substrate; 
doping a first portion of the isolation region (110, 110’) with carbon to form an upper doped region 110’ and a lower doped region 110, and wherein the upper doped region is farther from the substrate than the lower doped region; and 
wherein an undoped region of the isolation region is interposed between the substrate and the lower doped region (inherently therein because it is well known in the art that gradient doping concentration results in a zero concentration); and
after doping the upper doped region of the isolation region with carbon, removing a second portion of the isolation region 110’ to expose a top portion of the fin, wherein the removed second portion of the isolation region comprises at least a portion of the upper doped region.

Ryan does not state that the upper doped region has a concentration of the carbon greater than a concentration of the carbon of the lower doped region.
Banghart et al. teach in figures 2A-2F and related text that the upper doped region 218 has a concentration of the carbon greater than a concentration of the carbon of the lower doped region 210 (col. 10, lines 41-60, col. 11, line 41—col. 12, line 21).
Yi et al. teach in figure 1c and related text (see e.g. paragraph [0105]) that “the doped oxide film 30 may be formed on the substrate 110 such that a dopant concentration gradient in the doped oxide film 30 continuously varies from a higher to a lower concentration in a thickness direction”.
Lou et al. teach in related text (see e.g. column 2, lines 27-39) a method of improving the polish-back uniformity across the wafer for forming planarized dielectric layers for intermetal dielectrics (IMD) over interconnecting conductive lines by employing a gradient-doped silicon oxide insulating layer.
Lou et al., Yi et al., Banghart et al. and Ryan are analogous art because they are directed to carbon doped regions in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ryan because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dope the upper doped region to a concentration of the carbon greater than a concentration of the carbon of the lower doped region, as taught by Banghart et al., and to use a gradient doping concentration in the upper and/or lower doped regions, as taught by Lou et al. and Yi et al., in Ryan’s device, in order to facilitate controlling lateral diffusion of the punch-through stop dopant into the channel of the device (see col. 12, lines 15-18) and in order to simplify the processing steps of making the device.
The combination is motivated by the teachings of Lou et al. who point out the advantages of using a gradient-doped silicon oxide insulating layer while forming dielectric layers.

Regarding the claimed limitation of having an undoped region of the isolation region interposed between the substrate and the lower doped region, Winkler et al. and Doll are provided as evidence that it is well-known in the art that gradient doping concentration results in a zero concentration, such that an undoped region is present below the lowest doped region.
Winkler et al. teach in paragraph [0012] that “Concentration gradients result in a reduction in the concentration to zero”.
Doll teaches in related text that concentration gradient of carbon reduces to zero.

 Regarding claims 2 and 22, Ryan teaches in figures 1A-1H and 2A-2C and related text forming a protective layer (104) over the fin (106) and the substrate (102) before forming the isolation region (110). Ryan does not teach the protective layer covers the opposing sidewalls of the fin and over the second sidewalls of the second fin.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have the protective layer covering the opposing sidewalls of the fin and the second sidewalls of the second fin in prior art’s device in order to provide better protection to the fins.

Regarding claim 3, Ryan teaches in figures 1A-1H and 2A-2C and related text forming the isolation region (110) comprises flowing a flowable dielectric material (112) over the substrate (102).

Regarding claims 4 and 24, Ryan teaches in figures 1A-1H and 2A-2C and related text annealing the isolation/insulation region/material (110).

Regarding claim 5, Ryan teaches in figures 1A-1H and 2A-2C and related text doping the first portion of the isolation region (110) comprises implanting the carbon within the isolation region (110).

Regarding claim 6, Ryan teaches in figures 1A-1H and 2A-2C and related text doping the first portion of the isolation region (110) with carbon comprises forming a layer (112/212) over the isolation region (110), the layer comprising the carbon, and annealing the layer (112/212) (Ryan: para. [0044 and 0047]).

Regarding claim 7, the combined device discloses removing the second portion of the isolation region (110) comprises an etch process, and wherein a first region of the first portion of the isolation region (110) having a higher concentration of the carbon has an etch rate that is lower than an etch rate of a second region of the first portion of the isolation region (110) having a lower concentration of carbon (see e.g. Ryan: para. [0028]).

Regarding claim 8, Ryan teaches in figures 1A-1H and 2A-2C and related text that the etch process comprises a plasma etch process.

Regarding claim 9, Ryan teaches in figures 1A-1H and 2A-2C and related text a method comprising: 
depositing a dielectric material (104 and 110) over a plurality of semiconductor fins 106, the plurality of semiconductor fins protruding from a substrate 102, 
wherein the dielectric material extends along sidewalls of the plurality of semiconductor fins and covers top portions of the plurality of semiconductor fins; 
after depositing the dielectric material, adding an impurity into the dielectric material (see paragraph [0035]), 
wherein first portions of the dielectric material 110’ proximal the top portions of the plurality of semiconductor fins have a first amount of impurity, and 
wherein second portions of the dielectric material 110 proximal the substrate have a second amount of impurity; and 
recessing the first portions of the dielectric material to expose the top portions of the plurality of semiconductor fins.

Ryan does not state that the second amount of impurity is less than the first amount of impurity.
Banghart et al. teach in figures 2A-2F and related text that the upper doped region 218 has a concentration of the carbon greater than a concentration of the carbon of the lower doped region 210 (col. 10, lines 41-60, col. 11, line 41—col. 12, line 21).
Yi et al. teach in figure 1c and related text (see e.g. paragraph [0105]) that “the doped oxide film 30 may be formed on the substrate 110 such that a dopant concentration gradient in the doped oxide film 30 continuously varies from a higher to a lower concentration in a thickness direction”.
Lou et al. teach in related text (see e.g. column 2, lines 27-39) a method of improving the polish-back uniformity across the wafer for forming planarized dielectric layers for intermetal dielectrics (IMD) over interconnecting conductive lines by employing a gradient-doped silicon oxide insulating layer.
Lou et al., Yi et al., Banghart et al. and Ryan are analogous art because they are directed to carbon doped regions in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ryan because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use second amount of impurity that is less than the first amount of impurity, as taught by Banghart et al., and to use a gradient doping concentration in the upper and/or lower doped regions, as taught by Lou et al. and Yi et al., in Ryan’s device, in order to facilitate controlling lateral diffusion of the punch-through stop dopant into the channel of the device (see col. 12, lines 15-18) and in order to simplify the processing steps of making the device.
The combination is motivated by the teachings of Lou et al. who point out the advantages of using a gradient-doped silicon oxide insulating layer while forming dielectric layers.

Regarding claims 10 and 23, Ryan teaches in figures 1A-1H and 2A-2C and related text that the impurity is carbon.

Regarding claim 11, the combined device includes a first region of the dielectric material containing the impurity has a first refractive index and a second region of the dielectric material that is free of the impurity (since the bottom of concentration gradient is free of impurities) has a second refractive index, wherein the first refractive index is lower than the second refractive index.

Regarding claim 12, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to the first refractive index is in the range from 1.41 to 1.42 and the portion of the second refractive index is in the range from 1.43 to 1.46, in prior art’s device in order to adjust the isolation characteristics of the device according the requirements of the application in hand.

Regarding claims 13 and 14, Ryan teaches in figure 1F and related text forming a buffer layer 112 over the plurality of semiconductor fins.  Ryan does not teach that the dielectric material is formed over the buffer layer and wherein the buffer layer comprises silicon nitride.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the dielectric material over the buffer layer and wherein the buffer layer comprises silicon nitride in prior art’s device in order to provide better protection to the fins by using the well-known and conventional ONO material. 

Regarding claim 15, Ryan teaches in figures 1A-1H and 2A-2C and related text that introducing an impurity into the dielectric material (104 and 110) comprises an implantation process.

Regarding claim 16, Ryan teaches in figures 1A-1H and 2A-2C and related text that adjacent semiconductor fins (106) in a first set of the plurality of semiconductor fins (106) are spaced apart a different distance than adjacent semiconductor fins (106) in a second set of the plurality of semiconductor fins (106).

Regarding claim 21, Ryan teaches in figures 1A-1H and 2A-2C and related text substantially the entire claimed structure, as recited in claim 1 above, including a method comprising: 
forming a first fin 106 and a second fin 106 extending from a substrate 102, wherein the first fin has first sidewalls and the second fin has second sidewalls, wherein the first fin is separated from the second fin; 
depositing an insulation material 110, 110’ between the first fin and the second fin, wherein the insulation material is a dielectric (silicon oxide), 
doping an upper region of the insulation material 110’ with a dopant, wherein a first portion of the upper region has a concentration of dopant.

Ryan does not teach forming the insulation material over the first fin and the second fin, such that the insulation material is deposited over the first sidewalls of the first fin and over the second sidewalls of the second fin, and etching at least the first portion of the upper region of the insulation material to expose top surfaces of the first fin and the second fin. 
In other words, Ryan does not teach blanket depositing the insulation material over the first fin and the second fin.
Ryan also does not teach that a first portion of the upper region has a greater concentration of dopant than a concentration of dopant in a second portion of the upper region and wherein a lower region of the insulation material remains substantially free of the dopant.
In other words, Ryan also does not teach using a gradient doping concentration in the upper and/or lower doped portions.
Banghart et al. teach in figures 2A-2F and related text that the upper doped region 218 has a concentration of the carbon greater than a concentration of the carbon of the lower doped region 210 (col. 10, lines 41-60, col. 11, line 41—col. 12, line 21).
Yi et al. teach in figure 1c and related text (see e.g. paragraph [0105]) that “the doped oxide film 30 may be formed on the substrate 110 such that a dopant concentration gradient in the doped oxide film 30 continuously varies from a higher to a lower concentration in a thickness direction”.
Lou et al. teach in related text (see e.g. column 2, lines 27-39) a method of improving the polish-back uniformity across the wafer for forming planarized dielectric layers for intermetal dielectrics (IMD) over interconnecting conductive lines by employing a gradient-doped silicon oxide insulating layer.
Lou et al., Yi et al., Banghart et al. and Ryan are analogous art because they are directed to doped regions in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ryan because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dope the upper doped region to a concentration greater than a concentration of the lower doped region, as taught by Banghart et al., and to use a gradient doping concentration in the upper and/or lower doped regions, as taught by Lou et al. and Yi et al., and to blanket depositing the insulation material over the first fin and the second fin, in Ryan’s device, in order to facilitate controlling lateral diffusion of the punch-through stop dopant into the channel of the device (col. 12, lines 15-18) and in order to simplify the processing steps of making the device by blanket depositing the insulation material over the first fin and the second fin, as is well-known in the art.
The combination is motivated by the teachings of Lou et al. who point out the advantages of using a gradient-doped silicon oxide insulating layer while forming dielectric layers.

Regarding the claimed limitation of having a lower region of the insulation material remains substantially free of the dopant, this feature is inherent in prior art’s device (please see the analysis in claim 1).

The combined device now comprises forming the insulation material over the first fin and the second fin, such that the insulation material is deposited over the first sidewalls of the first fin and over the second sidewalls of the second fin, and etching at least the first portion of the upper region of the insulation material to expose top surfaces of the first fin and the second fin, and wherein a first portion of the upper region has a greater concentration of dopant than a concentration of dopant in a second portion of the upper region and wherein a lower region of the insulation material remains substantially free of the dopant, as recited in the claim.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the inherency position taken regarding the claimed limitation of a lower region of the insulation material remains substantially free of the dopant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
5/16/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800